Per Curiam.
—The only evidence of the value of the subject matter of the action is contained in the undertaking executed on behalf of the plaintiff bearing date February 36, 1876, and which is said to be $500 and the five per •cent permitted by the Code to be given must necessarily be upon that sum.
The learned justice in the court below held that the value of the subject matter involved was not less than $35,000 and predicated his allewance of that sum which as we have seen was erroneous.
The order must therefore be modified by reducing the allowance to twenty-five dollars which would be five per cent on the sum of $500 and as modified affirmed without costs to either party.